NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-0849-18T1
                                                                    A-1093-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HAMZA ABDUL-MATIN,
a/k/a HAZMA ABDUL,
HAZMALBN ABDUL,
HAMZA ABDULMATIN,
ABDUL HEMZA, HAMZA
MATIN, HAZMA MATIN,
and HAZMA ABDULMATIN,

     Defendant-Appellant.
__________________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NAJI S. MUHAMMAD, a/k/a
KHALIL ABDULLAH,
NAJI MOHAMMED,
NAIM MUHAMMAD,
NAJIR MUHAMMAD,
and NAJEE A. SIMS,

     Defendant-Appellant.
__________________________

            Submitted October 26, 2020 – Decided December 8, 2020

            Before Judges Gooden Brown and DeAlmeida.

            On appeal from the Superior Court of New Jersey,
            Law Division, Union County, Indictment Nos.
            10-06-0664, 10-06-0665 and 10-06-0666.

            Joseph E. Krakora, Public Defender, attorney for
            appellant Hamza Abdul-Matin (Steven E. Braun,
            Designated Counsel, on the brief).

            Joseph E. Krakora, Public Defender, attorney for
            appellant Naji S. Muhammad (Karen A. Lodeserto,
            Designated Counsel, on the brief).

            Lyndsay V. Ruotolo, Acting Union County Prosecutor,
            attorney for respondent (Meredith L. Balo, Special
            Deputy Attorney General/Acting Assistant Prosecutor,
            of counsel and on the briefs).

PER CURIAM

      In these separate appeals, calendared back-to-back and addressed in a

single opinion, defendants Hamza Abdul-Matin and Naji Muhammad appeal

from the August 9, 2018 Law Division order denying their respective petitions

for post-conviction relief (PCR) without an evidentiary hearing. We affirm.




                                                                       A-0849-18T1
                                      2
        We incorporate herein the facts set forth in State v. Abdul-Matin, Nos. A-

0588-12T4, A-3811-12T4 (App. Div. Sep. 2, 2015). There, we recounted that

defendants "were charged as co-defendants with: two counts of first-degree

carjacking, N.J.S.A. 2C:15-2; two counts of first-degree robbery, N.J.S.A.

2C:15-1; second-degree possession of a handgun, N.J.S.A. 2C:39-4(a); and

third-degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b)." Id. slip

op. at 1-2. "Muhammad was charged individually with third-degree resisting

arrest, N.J.S.A. 2C:29-2(a)(3), and second-degree eluding, N.J.S.A. 2C:29-

2(b)[,]" and "Abdul-Matin was charged individually with fourth-degree resisting

arrest, N.J.S.A. 2C:29-2(a)(2), and third-degree aggravated assault, N.J.S.A.

2C:12-1(b)(9)." Id. slip op. at 2. Following a joint jury trial, "both defendants

were found guilty as charged with the exception that Abdul-Matin was found

guilty of lesser-included second-degree robbery rather than first-degree

robbery." Ibid. "Additionally, both defendants pled guilty to second-degree

'certain persons' weapons charges [1] in exchange for a concurrent sentence.

N.J.S.A. 2C:39-7(b)(1)." Ibid.

        We summarized the underlying circumstances of the offenses as follows:




1
    The certain persons offenses were charged in separate indictments.
                                                                          A-0849-18T1
                                         3
              On January 5, 2010, Gary Tenis [2] and Sonny Mitchell
              stopped at a Shell gas station for gas and cigarettes.
              Tenis exited their black Chevy Silverado pickup truck
              and entered the convenien[ce] store, while Mitchell
              remained in the vehicle, speaking on his cell phone.
              When Tenis returned, he was confronted by a man
              dressed in all black and wearing a ski mask, later
              identified as defendant, Muhammad.

              Muhammad gained entry to the vehicle through the
              driver's side door, pointed a gun at Mitchell, and
              ordered him to exit. Heeding Muhammad's command,
              Mitchell began to open the passenger door, where a
              second masked man, later identified as defendant,
              Abdul-Matin, forcefully removed him from the
              passenger's seat. Defendants drove out of the station
              and Mitchell called the police.

              Shortly thereafter, officers located the pickup truck at a
              traffic light and activated their overhead lights and
              sirens. Defendants proceeded to speed through the light
              and the officers gave chase. A second police vehicle,
              driven by Officer Helder Deabreu, was dispatched to
              block the pickup truck as it sped down Anna Street.
              The chase concluded when the pickup truck collided
              with Deabreu's cruiser.

              [Id. slip op. at 4-5.]

        After the crash, Muhammad was "removed" from the driver's seat "and

placed under arrest" without incident. Id. slip op. at 5. However, Abdul-Matin

was shot by police when he was observed "crouched on the backseat" holding a



2
    Tenis passed away from natural causes prior to trial.
                                                                           A-0849-18T1
                                          4
gun. Thereafter, Abdul-Matin was placed under arrest and transported to the

hospital for treatment. Police recovered ski masks from both defendants and

later recovered an operable air pistol in the rear of the pickup truck. Subsequent

DNA analysis revealed that neither defendant could be excluded as possible

contributors to the DNA mixture found on the pistol's grip. In addition, police

obtained video surveillance footage of the carjacking from the Shell gas station.

      We affirmed the convictions "but vacate[d] each sentence and remand[ed]

for resentencing[,]" id. slip op. at 13, resulting in Muhammad being resentenced

to an aggregate term of twenty-four-years' imprisonment, seventeen years of

which were subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2,

and Abdul-Matin being resentenced to an aggregate term of twenty-two-years'

imprisonment, seventeen years of which were subject to NERA.                  Both

defendants' petitions for certification were denied by the Supreme Court. State

v. Abdul-Matin, 225 N.J. 221 (2016); State v. Muhammad, 225 N.J. 221 (2016).

      In their timely PCR petitions, defendants raised both pro se and counseled

claims of ineffective assistance of counsel (IAC).         The PCR judge, Judge

Candido Rodriguez, Jr., recounted the pro se claims as follows:

            (1) Trial counsel acquiesced to a supplemental jury
            instruction that deprived . . . [d]efendants of the right to
            a unanimous jury verdict.


                                                                           A-0849-18T1
                                         5
              (2) Trial counsel conceded [d]efendants['] guilt to . . .
              offenses charged. Specifically, . . . trial counsel . . .
              stipulated that defendant[s] had neither a license nor a
              permit authorizing [them] to purchase, carry, or
              otherwise possess a firearm on the date of the incident,
              and that the recovered handgun was operable.

              (3) Trial counsel failed to contest the jury verdict being
              against the weight of the evidence. Trial counsel failed
              to move to set aside the jury's verdict, pursuant to Rule
              3:18-2.

              (4) Trial counsel's failure to object to []misconduct by
              the prosecutor during summations cumulatively
              deprived [d]efendants of their right to a fair trial.

In the counseled submissions, Abdul-Matin asserted his "trial counsel was

ineffective by failing to investigate the case and present a defense of voluntary

intoxication." Additionally, both defendants alleged ineffective assistance of

"appellate counsel" by "appellate counsel fail[ing] to raise cognizable issues on

direct appeal . . . ."

       Following oral argument, Judge Rodriguez denied defendants' petitions.

In a comprehensive written decision filed August 8, 2018, the judge reviewed

the factual background and procedural history of the case, applied the governing

legal principles, and concluded defendants "failed to establish a prima facie case

of [IAC] as to their trial . . . and appellate counsel, by a preponderance of the

evidence."     "[V]iewing the facts in [the] light most favorable to . . .


                                                                           A-0849-18T1
                                          6
[]defendants," the judge found defendants failed to show that either counsel's

performance fell below the objective standard of reasonableness set forth in

Strickland v. Washington, 466 U.S. 668, 687 (1984), and adopted by our

Supreme Court in State v. Fritz, 105 N.J. 42, 49-53 (1987), or that the outcome

would have been different without the purported deficient performance as

required under the second prong of the Strickland/Fritz test. Additionally, the

judge concluded that "defendants [were] not entitled to an evidentiary hearing"

because they failed to present any issues that could not be resolved by reference

to the existing record.

      In his written decision, the judge meticulously addressed each claim in

turn. Regarding Abdul-Matin's claim that his trial counsel failed to "consult

with a medical expert to determine whether [defendant's] mental state was

impaired at the time of the incident" and "present a defense of voluntary

intoxication[,]" the judge acknowledged that defendant's medical records from

his hospitalization following the incident "show[ed] that [he] was heavily

intoxicated." According to the judge, "[d]efendant's blood level was [.089], well

above the legal limit for intoxication." In addition, in his certification submitted

in support of his PCR petition, defendant averred that he "told his attorney that

he could not remember what happened that night[,]" and "stated that he


                                                                            A-0849-18T1
                                         7
consumed 'Four Loko' an alcoholic beverage that has been banned in several

states." Defendant also "state[d] that he had a history of alcoholism."

      However, the judge pointed out that this defense conflicted with "trial

counsel's defense theory and trial strategy which was . . . misidentification." In

that regard, trial counsel

             argued to the jury that neither defendant . . . was
             identified as the perpetrator of the carjacking and
             robbery by Mr. Mitchell, the sole eyewitness to the
             incident who testified at trial. Through effective cross-
             examination of Mr. Mitchell, counsel was able to point
             out to the jury, and then argue in her summation, that
             Mr. Mitchell never saw the perpetrators' faces and was
             unsure about their descriptions. Additionally, counsel
             effectively attempted to impeach Mr. Mitchell's
             credibility with his multiple felony convictions
             involving untruthfulness.

      According to the judge, "[b]y raising a voluntary intoxication defense . . .

trial counsel would have had to acknowledge . . . Abdul-Matin's involvement in

the carjacking and robbery when . . . Abdul-Matin continuously represented that

he was not guilty." Judge Rodriguez concluded that trial counsel's strategy of

advancing a misidentification defense was objectively reasonable and just

"because trial counsel's strategy was ineffective with the jury" does not equate

to trial counsel being "ineffective."




                                                                          A-0849-18T1
                                        8
      Nonetheless, the judge also discussed whether a voluntary intoxication

defense would have been viable under the circumstances. Relying on State v.

Cameron, 104 N.J. 42, 54 (1986), the judge noted that "for intoxication to negate

an element of an offense, there must be a showing of 'prostration of faculties

such that defendant was rendered incapable of forming an intent.'" See id. at 56

(articulating six factors to be considered in determining whether a defendant's

intoxication is sufficient to satisfy the "prostration of faculties" test).

      The judge pointed out that to support "his claim that he was 'heavily

intoxicated' at the time of the incident," in addition to his certification, defendant

submitted a "report by Dr. Zhongxue Hua, dated October 1, 2017."

             [I]n his report, which was prepared specifically for the
             purpose of this proceeding, Dr. Hua states that he
             reviewed defendant's hospital records from the night of
             the incident. According to Dr. Hua, the records indicate
             that defendant's BAC was 0.08 g/dL when his blood
             specimen was collected at 10:49 p.m.            Further,
             according to Dr. Hua, defendant's BAC was
             approximately 0.113 g/dL at the time of the incident
             based on retrospective BAC extrapolation. Notably,
             Dr. Hua never interacted with defendant and never
             made any personal observations of defendant's
             demeanor or conduct on the night of the incident. Dr.
             Hua speculates that, at a BAC of 0.113 g/dL, defendant
             could have experienced "mental confusion, emotional
             instability, loss of critical judgment, memory
             impairment, sleepiness, and slowed reaction time."

             [(citations omitted).]

                                                                              A-0849-18T1
                                          9
      However, the judge reasoned that "[n]one of these speculative symptoms

point to 'extreme' intoxication capable of causing 'prostration of faculties such

that defendant was rendered incapable of forming an intent'" under Cameron.

See id. at 54-56. Likewise, defendant's September 25, 2017 certification that he

was "'heavily intoxicated' at the time of the incident," and "had been drinking

'Four Loko' 'heavily' earlier that evening," conflicted with "his videotaped

statement provided to the police on January 7, 2010, less than two days after the

incident," wherein "defendant claimed that he only had a little cup of gin and a

12% 'Four Loko' drink that evening."

      Next, the judge rejected defendants' claims "that they were denied the

effective assistance of counsel where trial counsel acquiesced to a supplemental

jury instruction" on "accomplice liability" that "deprived them of their right to

a unanimous jury verdict." Relying on State v. Parker, 124 N.J. 628, 633 (1991),

where the Court acknowledged that "a jury does not have to agree unanimously

on whether an actor's criminal role is that of a principal or an accomplice[,]"

Judge Rodriguez determined "the supplemental instruction was correct,

permissible[,] and proper." The judge explained:

            After the court read the jury instructions including the
            instructions on accomplice liability, the State requested
            a supplemental jury charge. Specifically, the State

                                                                         A-0849-18T1
                                       10
            requested that with respect to accomplice liability, the
            jurors did not have to be unanimous as long as they
            found that defendants acted with a common purpose.
            The court re-read the accomplice liability charge with
            the supplemental instruction included.

            [(citation omitted).]

      The judge then turned to defendants' claims that their trial attorneys were

ineffective because they "conceded their guilt by consenting to trial stipulations

that the air pistol was an operable firearm, and that . . . defendants did not have

a license or a permit authorizing them to purchase, carry[,] or possess the air

pistol on the date of the incident." Notably, as the judge astutely pointed out,

these stipulations "did not concede . . . guilt because the State was still required

to prove all the other elements of the relevant charges."           Further, Judge

Rodriguez explained:

            Defense counsel's strategy was to disassociate
            defendants from the weapon by stipulating that, in fact,
            neither [d]efendant[] had a license or permit
            authorizing them to purchase, carry or possess.
            Essentially, counsel was attempting to separate the
            carjacking that occurred outside of the Shell [g]as
            [s]tation from the police chase on Newark Avenue. [3]

            [(citation omitted).]

3
  The judge also pointed out that Muhammad's "[c]ounsel cross-examined the
forensic scientist regarding DNA and how it is transferred, and then argued to
the jury that the fact defendant's DNA was found on the gun does not actually
prove that he had the weapon in his hands."
                                                                            A-0849-18T1
                                        11
      However, as to Muhammad, the judge acknowledged that

            [d]uring summation[,] counsel made statements
            conceding . . . defendant's guilt of . . . crimes charged.
            For example, counsel stated: "Now from that point
            forward, make no mistake. Naji Muhammad took
            chase. Naji Muhammad did wrong. Naji Muhammad
            is guilty of some of the things that are alleged in this
            indictment, and I'm not saying he's not."

            [(citation omitted).]

      However, Judge Rodriguez explained:

            Considering the incriminating evidence that defendant
            was apprehended immediately after he cut off a police
            vehicle and crashed, trial counsel made a strategic
            decision to concede defendant's involvement in the
            chase.     Although counsel conceded defendant's
            involvement in the police chase, he effectively
            attempted to mitigate the circumstances by offering a
            logical explanation for defendant's actions. On cross-
            examination counsel elicited form Sergeant Cockinos
            that defendant's driving privileges were suspended at
            the time of the chase. Counsel then used this
            information to suggest to the jury that defendant fled
            from the police not because he had just been involved
            in a carjacking and robbery, but because he wanted to
            avoid a ticket for driving while suspended.

            [(citations omitted).]

      Next, the judge considered defendants' claims "that trial counsel was

ineffective for failing to move to set aside the jury's verdict pursuant to [ Rule]

3:18-2[,]" on the ground that "[t]here [were] no eyewitness identifications of

                                                                           A-0849-18T1
                                       12
defendants as the assailants[,]" "[t]he physical description given by the

victim . . . did not match . . . defendant[s]" and "the surveillance video from the

Shell Gas Station failed to reveal the identities of the assailants." In concluding

that the carjacking conviction was supported by the evidence, and a motion to

set it aside "would have been denied[,]" the judge explained:

            Mr. Mitchell's account of what happened to him and
            Mr. Tenis on the night of the incident was corroborated
            by video surveillance footage from the gas station,
            which was in evidence.

                   There was very strong circumstantial evidence
            linking defendants to the carjacking. Defendants were
            observed in the Silverado approximately three minutes
            after the 911 call was made. Once defendants saw the
            police, they immediately fled, taking the police on a
            high-speed chase that ended in a crash.            Once
            defendants were removed from the truck, the police
            found a gun inside the truck and ski masks on
            defendants. At trial, Mr. Mitchell identified the gun as
            the same gun that was pointed at him during the
            carjacking. Neither defendant[] could be excluded as a
            contributor to the DNA found on the gun. Mr. Mitchell
            also identified the ski mask[s] found on defendants as
            the ski masks that looked like the ski masks worn by
            the carjackers. Mr. Mitchell identified [Muhammad's]
            jacket as being similar to the jacket worn by the
            carjacker with the gun. Finally, Mr. Mitchell testified
            that the carjacker who dragged him out of the truck was
            wearing something gray and, indeed, [Abdul-Matin]
            was wearing a gray hooded sweatshirt on the night of
            the incident.

            [(citations omitted).]

                                                                           A-0849-18T1
                                       13
      The judge also rejected Abdul-Matin's specific claim that trial counsel was

ineffective by not moving "to dismiss the robbery count[s]" on the ground that

"there was no evidence that defendants attempted to steal anything other than

the Silverado." The judge reasoned that because "carjacking and robbery are

separate [and] distinct charges[,]" trial counsel "had no legal basis to move to

dismiss the robbery charges and convictions . . . ." See State v. Drury, 190 N.J.

197, 211 (2007) ("We cannot . . . conclude, based on a plain language analysis

of the elements of robbery and carjacking, that the latter is merely a variety of

the former."). Moreover, the judge noted that "the Appellate Division reviewed

the sentence[s] . . . and . . . could have sua sponte dismissed the robbery

conviction[s] but instead remanded to resentence . . . defendants to concurrent

terms of imprisonment with the carjacking charge."

      Turning to defendants' claims that trial counsel was ineffective in

responding to the prosecutor's improper comments during summations, first, the

judge provided a verbatim recitation of the objectionable comments as follows:

            But in the scheme of things that's a difficult situation.
            That proof is overwhelming because they're caught in
            the car. They don't have the burden to say anything, but
            what are they going to say?

            They don't have to say a word, . . . they don't have to do
            a thing. It is entirely the burden on the State. But here's

                                                                          A-0849-18T1
                                       14
              one thing that you can notice. There is no evidence
              whatsoever to contradict a single thing that Jane
              Caparuba, John Kokkinos, or any of the other officers
              said about the timeline.

              Now you saw Ms. Caparuba, and the unique thing is
              you get to judge credibility, just the [twelve] of you,
              whoever deliberates, you decide the credibility,
              whether you believe them. You watched that woman
              walk in through those doors, you watched her walk
              right past you and sit up on the stand, that woman.
              Liar? Total liar, huh? Come into court, that woman
              comes in here, puts her hand right here, and swears
              before god to tell you the truth, and she lies about [ten]
              minutes of lying. Every other officer comes in and tell
              you the same thing, and they all lie, too. They are all
              conspiring and lying.

              [(citations omitted).]

      Next, Judge Rodriguez rejected defendants' claims of ineffectiveness,

explaining:

              At the conclusion of the State's summation, both trial
              attorneys for defendants voiced their concerns
              regarding the prosecutor's comments. The curative
              instruction was given after the objections were made.
              This was done because the defense attorney requested
              time till the next day to prepare for research and
              argument. In response to these concerns, the court gave
              curative instructions. The jurors were instructed to
              disregard any comments made by the prosecutor
              regarding . . . defendant[s'] silence and the credibility
              of the State's witnesses, and as jurors they were not to
              place themselves in the victim's situation. The [c]ourt
              further stated that defendants were presumed innocent
              until found guilty; that the burden was on the State to

                                                                           A-0849-18T1
                                         15
            prove defendant[s'] guilt beyond a reasonable doubt;
            and that, to find defendant[s] guilty, the jury was
            required to find that the State proved each element of
            each charge beyond a reasonable doubt.

      The judge also rejected Abdul-Matin's claims that his appellate counsel

was ineffective by "fail[ing] to argue that his robbery conviction[s] should have

been dismissed[,]" and by "failing to argue that the trial court committed

reversible error when it gave an untimely curative instruction" in connection

with the prosecutor's objectionable comments during summation. The judge

determined "[a]ppellate counsel's conduct was objectively reasonable[,]" and

defendant could not establish prejudice. As to the purported untimely curative

instruction, the judge elaborated:

            The jury instruction was given in a timely manner.
            After the State finished its summation, the [c]ourt
            advised the jurors and counsel that it was going to let
            the jurors leave for the day. Defense counsel did not
            speak or ask to be heard before the jurors were excused;
            rather, counsel for . . . Abdul-Matin waited until the
            jurors left before informing the court that he had three
            objections to the prosecutor's closing argument. Here,
            . . . Abdul-Matin properly and timely raised [his]
            ineffective assistance of counsel claims in this PCR.

      Finally, Judge Rodriguez rejected Abdul-Matin's "claims that the errors

made by trial counsel, when viewed cumulatively, deprived him of effective

assistance of counsel, even if individually they did not rise to the level of


                                                                         A-0849-18T1
                                      16
prejudice under Strickland."    The judge concluded Abdul-Matin "failed to

demonstrate that counsel committed a single error that caused him prejudice or

resulted in a deprivation or a fair trial. As such, there is no cumulative error,

and defendant is not entitled to the relief sought."      The judge entered a

memorializing order, and these appeals followed.

      On appeal, Abdul-Matin raises the following points for our consideration:

            POINT I

            TRIAL DEFENSE COUNSEL WAS INEFFECTIVE
            FOR FAILING TO INVESTIGATE DEFENDANT'S
            CASE AND TO PRESENT A DEFENSE OF
            VOLUNTARY INTOXICATION.

            POINT II

            TRIAL DEFENSE COUNSEL ACQUIESCED TO A
            SUPPLEMENTAL JURY INSTRUCTION WHICH
            DEPRIVED DEFENDANT OF THE RIGHT TO A
            UNANIMOUS JURY VERDICT.

            POINT III

            TRIAL DEFENSE COUNSEL SHOULD NOT HAVE
            CONCEDED GUILT AS TO THE UNLAWFUL
            POSSESSION OF A WEAPON COUNT.

            POINT IV

            TRIAL DEFENSE COUNSEL FAILED TO MOVE
            FOR A JUDGMENT OF ACQUITTAL DUE TO THE
            VERDICT BEING AGAINST THE WEIGHT OF THE
            EVIDENCE.

                                                                         A-0849-18T1
                                      17
     POINT V

     TRIAL DEFENSE COUNSEL FAILED TO MOVE
     FOR   A   MISTRIAL   IN   RESPONSE  TO
     PROSECUTORIAL    MISCONDUCT     DURING
     SUMMATION     WHEN    THE   PROSECUTOR
     COMMENTED UPON DEFENDANT'S RIGHT TO
     REMAIN SILENT AND WHEN THE PROSECUTOR
     SHIFTED THE BURDEN OF PROOF.

     POINT VI

     APPELLATE     DEFENSE    COUNSEL   WAS
     INEFFECTIVE FOR FAILING TO RAISE ISSUES
     REGARDING THE TRIAL COURT'S FAILURE TO
     TIMELY INSTRUCT THE JURY REGARDING THE
     PROSECUTOR'S    PREJUDICIAL  COMMENTS
     MADE DURING SUMMATION AND FOR FAILING
     TO RAISE THE ISSUE REGARDING THE
     SHIFTING OF THE BURDEN OF PROOF.

     POINT VII

     APPELLATE    DEFENSE     COUNSEL     WAS
     INEFFECTIVE BY FAILING TO RAISE THE ISSUE
     OF THE TRIAL COURT'S FAILURE TO DISMISS
     THE ROBBERY COUNTS OF THE INDICTMENT.

     POINT VIII

     TRIAL  DEFENSE    COUNSEL'S  ERRORS
     CUMULATIVELY DENIED DEFENDANT A FAIR
     TRIAL.

Muhammad raises the following points for our consideration:

     POINT [I]

                                                              A-0849-18T1
                              18
            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING
            BECAUSE TESTIMONY IS NEEDED REGARDING
            WHY TRIAL COUNSEL FAILED TO OBJECT TO A
            SUPPLEMENTAL    JURY     CHARGE     THAT
            EXPLAINED TO THE JURORS THEY DID NOT
            HAVE TO AGREE UNANIMOUSLY THAT
            [DEFENDANT] ACTED AS A [PRINCIPAL] OR AN
            ACCOMPLICE.

            POINT [II]

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING
            BECAUSE TESTIMONY IS NEEDED FROM TRIAL
            COUNSEL AS TO WHY HE CONCEDED
            [DEFENDANT'S]  GUILT    TO   ILLEGALLY
            POSSESSING AN OPERABLE FIREARM AND
            ADMITTING HIS INVOLVEMENT IN ELUDING
            POLICE.

            POINT [III]

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED REGARDING TRIAL
            COUNSEL'S FAILURE TO MAKE A TIMELY
            OBJECTION    TO THE    STATE'S HIGHLY
            PREJUDICIAL SUMMATION.

      Merely raising a claim for PCR does not entitle a defendant to relief or an

evidentiary hearing. See State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999). Rather, trial courts should grant evidentiary hearings only if the

defendant has presented a prima facie claim of IAC, material issues of disputed

                                                                         A-0849-18T1
                                      19
fact lie outside the record, and resolution of those issues necessitates a hearing.

R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355 (2013). A PCR court deciding

whether to grant an evidentiary hearing "should view the facts in the light most

favorable to a defendant . . . ." State v. Preciose, 129 N.J. 451, 463 (1992).

However, "[a] court shall not grant an evidentiary hearing" if "the defendant's

allegations are too vague, conclusory or speculative." R. 3:22-10(e)(2). Indeed,

the defendant "must do more than make bald assertions that he was denied the

effective assistance of counsel. He must allege facts sufficient to demonstrate

counsel's alleged substandard performance." Cummings, 321 N.J. Super. at 170.

      In turn, "we review under the abuse of discretion standard the PCR court's

determination to proceed without an evidentiary hearing." State v. Brewster,

429 N.J. Super. 387, 401 (App. Div. 2013). "If the court perceives that holding

an evidentiary hearing will not aid the court's analysis of whether the defendant

is entitled to [PCR], . . . then an evidentiary hearing need not be granted." Ibid.

(alteration in original) (quoting State v. Marshall, 148 N.J. 89, 158 (1997)). We

also typically review a PCR petition with "deference to the trial court's factual

findings . . . 'when supported by adequate, substantial and credible evidence.'"

State v. Harris, 181 N.J. 391, 415 (2004) (alteration in original) (quoting Toll

Bros., Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)). However, where,


                                                                           A-0849-18T1
                                       20
as here, "no evidentiary hearing has been held, we 'may exercise de novo review

over the factual inferences drawn from the documentary record by the [PCR

judge].'"   State v. Reevey, 417 N.J. Super. 134, 146-47 (App. Div. 2010)

(alteration in original) (quoting Harris, 181 N.J. at 421). We also review de

novo the legal conclusions of the PCR judge. Harris, 181 N.J. at 415-16 (citing

Toll Bros., 173 N.J. at 549).

      To establish a prima facie claim of IAC, a defendant must satisfy the two-

prong Strickland/Fritz test, and "bears the burden of proving" both prongs of an

IAC claim "by a preponderance of the evidence." State v. Gaitan, 209 N.J. 339,

350 (2012). Specifically, a defendant must show that (l) "counsel's performance

was deficient[,]" and he "made errors so serious that counsel was not functioning

as the 'counsel' guaranteed . . . by the Sixth Amendment" to the United States

Constitution; and (2) "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Strickland, 466 U.S. at 687, 694; see also Fritz, 105 N.J. at 52. A reasonable

probability is defined as "a probability sufficient to undermine confidence in the

outcome." Strickland, 466 U.S. at 694.

      Under the first Strickland prong, "a defendant must overcome a 'strong

presumption' that counsel exercised 'reasonable professional judgment' and


                                                                          A-0849-18T1
                                       21
'sound trial strategy' in fulfilling his responsibilities." State v. Hess, 207 N.J.

123, 147 (2011) (quoting Strickland, 466 U.S. at 689-90). Indeed, "counsel is

strongly presumed to have rendered adequate assistance[,]" Strickland, 466 U.S.

at 690, as measured by a standard of "reasonable competence." Fritz, 105 N.J.

at 56.    However, "'[r]easonable competence' does not require the best of

attorneys," State v. Davis, 116 N.J. 341, 351 (1989), and "[n]o particular set of

detailed rules for counsel's conduct can satisfactorily take account of the variety

of circumstances faced by defense counsel or the range of legitimate decisions

regarding how best to represent a criminal defendant." Strickland, 466 U.S. at

688-89.

      For that reason,

             an otherwise valid conviction will not be overturned
             merely because the defendant is dissatisfied with his or
             her counsel's exercise of judgment during the trial. The
             quality of counsel's performance cannot be fairly
             assessed by focusing on a handful of issues while
             ignoring the totality of counsel's performance in the
             context of the State's evidence of defendant's guilt. As
             a general rule, strategic miscalculations or trial
             mistakes are insufficient to warrant reversal except in
             those rare instances where they are of such magnitude
             as to thwart the fundamental guarantee of a fair trial.

             [State v. Castagna, 187 N.J. 293, 314-15 (2006)
             (citations, internal quotation marks, and brackets
             omitted).]


                                                                           A-0849-18T1
                                       22
Thus, "[j]udicial scrutiny of counsel's performance must be highly deferential."

Strickland, 466 U.S. at 689.

      Of course, "[a]n ineffective assistance of counsel claim may occur when

counsel fails to conduct an adequate pre-trial investigation." Porter, 216 N.J. at

352. "[C]ounsel has a duty to make reasonable investigations or to make a

reasonable decision that makes particular investigations unnecessary." State v.

Chew, 179 N.J. 186, 217 (2004) (quoting Strickland, 466 U.S. at 691). "A

counsel's failure to do so will 'render the lawyer's performance deficient.'"

Porter, 216 N.J. at 353 (quoting Chew, 179 N.J. at 217). However, "when a

petitioner claims his trial attorney inadequately investigated his case, he must

assert the facts that an investigation would have revealed, supported by

affidavits or certifications based upon the personal knowledge of the affiant or

the person making the certification." Cummings, 321 N.J. Super. at 170 (citing

R. 1:6-6).

      Under the second Strickland prong, defendant must prove prejudice.

Fritz, 105 N.J. at 52. "An error by counsel, even if professionally unreasonable,

does not warrant setting aside the judgment of a criminal proceeding if the error

had no effect on the judgment." Strickland, 466 U.S. at 691. This prong "is an

exacting standard[,]" and "'[t]he error committed must be so serious as to


                                                                          A-0849-18T1
                                       23
undermine the court's confidence in the jury's verdict or the result reached.'"

State v. Allegro, 193 N.J. 352, 367 (2008) (alteration in original) (quoting

Castagna, 187 N.J. at 315). "Important to the prejudice analysis is the strength

of the evidence that was before the fact-finder at trial." State v. Pierre, 223 N.J.

560, 583 (2015). In that regard, "a verdict or conclusion only weakly supported

by the record is more likely to have been affected by errors than one with

overwhelming record support." Ibid. (quoting Strickland, 466 U.S. at 696).

      The Strickland/Fritz standard applies equally to both trial and appellate

counsel. State v. Guzman, 313 N.J. Super. 363, 374 (App. Div. 1998); see also

State v. Morrison, 215 N.J. Super. 540, 546 (App. Div. 1987). Indeed, "[t]he

right to effective assistance includes the right to the effective assistance of

appellate counsel on direct appeal." State v. O'Neil, 219 N.J. 598, 610 (2014).

However, while appellate counsel "should bring to the court's attention

controlling law that will vindicate [his] client's cause[,]" appellate counsel "does

not have an obligation 'to advocate ad infinitum[.]'" Id. at 612. Like trial

counsel, appellate counsel is not obligated to raise issues "counsel deems [to be]

without merit[,]" State v. Gaither, 396 N.J. Super. 508, 515 (App. Div. 2007)

(quoting R. 3:22-6(d)), and "[t]he failure to raise unsuccessful legal arguments

does not constitute [IAC]" at either the trial or appellate level. State v. Worlock,


                                                                            A-0849-18T1
                                        24
117 N.J. 596, 625 (1990). In fact, in Jones v. Barnes, 463 U.S. 745 (1983), the

United States Supreme Court held that appellate advocates must exercise

"professional judgment" in "winnowing out weaker arguments on appeal and

focusing on . . . a few key issues[,]" selecting only "the most promising issues

for review." Id. at 751-52. The Jones Court also cautioned against "judges . . .

second-guess[ing] reasonable professional judgments" of appellate counsel. Id.

at 754.

      Applying these principles, we are satisfied defendants failed to make a

prima facie showing of IAC under the Strickland/Fritz test, and we discern no

abuse of discretion in the judge's denial of defendant's PCR petition without an

evidentiary hearing. On appeal, defendants renew the same contentions that

were soundly rejected by Judge Rodriguez in his well-reasoned written decision.

Based on our review of the record, we conclude Judge Rodriguez thoroughly

addressed defendants' contentions, and we affirm for the reasons expressed in

the judge's decision. We also conclude that the arguments are without sufficient

merit to warrant further discussion here. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-0849-18T1
                                      25